                     UNITED STATES DISTRICT COURT

                        DISTRICT OF CONNECTICUT


JAMES A. HARNAGE,                :
     Plaintiff,                  :
                                 :
     v.                          :    Civil No. 3:17-cv-263(AWT)
                                 :
RIKEL LIGHTNER, et al.,          :
     Defendants.                 :


          RULING ON MOTION FOR SUMMARY JUDGMENT [ECF No. 63]

     The plaintiff, James A. Harnage, commenced this civil

rights action pro se.     The remaining named defendants are:

Health Services Administrator (“H.S.A.”) Rikel Lightner,

Physician’s Assistant (“P.A.”) Kevin McCrystal, 1 and Dr.

Omprekash Pillai.     The only remaining claim is an Eighth

Amendment claim for deliberate indifference to serious medical

needs relating to treatment of the plaintiff’s hernia prior to

surgery. 2   The defendants have filed a motion for summary

judgment.    For the reasons that follow, that motion is granted

except with respect to the claim against Dr. Pillai.

I.   LEGAL STANDARD

     A motion for summary judgment may be granted only where



     1
       The plaintiff incorrectly spells defendant McCrystal’s last
name as “McChrystal”. The court will use the correct spelling.

     2
       The court dismissed the claims against all other defendants in
the Initial Review Order directed to the claims in the First Amended
Complaint. See ECF No. 24.
there are no issues of material fact in dispute and the moving

party is therefore entitled to judgment as a matter of law.

Rule 56(a), Fed. R. Civ. P.; Redd v. New York Div. of Parole,

678 F.3d 166, 173-74 (2d Cir. 2012).   “When the nonmoving party

will bear the burden of proof at trial, the moving party can

satisfy its burden at summary judgment by ‘pointing out to the

district court’ the absence of a genuine dispute with respect to

any essential element of its opponent’s case: ‘a complete

failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts

immaterial.’”   Cohane v. National Collegiate Athletic Ass’n, 612

F. App’x 41, 43 (2d Cir. 2015) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)).

     Once the moving party meets this burden, the nonmoving

party must set forth specific facts showing that there is a

genuine issue for trial.   Wright v. Goord, 554 F.3d 255, 266 (2d

Cir. 2009).   He cannot “‘rely on conclusory allegations or

unsubstantiated speculation’ but ‘must come forward with

specific evidence demonstrating the existence of a genuine

dispute of material fact.’”   Robinson v. Concentra Health

Servs., 781 F.3d 42, 34 (2d Cir. 2015) (citation omitted).     He

must present such evidence as would allow a jury to find in his

favor in order to defeat the motion for summary judgment.     See

Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

                                 2
      Although the court reads pro se papers liberally and

interprets them to raise the strongest arguments they suggest,

Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015),

“unsupported allegations do not create a material issue of fact”

and are insufficient to oppose a properly supported motion for

summary judgment.   Weinstock v. Columbia Univ., 224 F.3d 33, 41

(2d Cir. 2000).

II.   FACTS 3

      The plaintiff was transferred to MacDougall-Walker

Correctional Institution (“MacDougall”) on August 2, 2012.         He

began experiencing constipation between August and October of

2012, and informed medical staff at MacDougall of his condition.

The plaintiff was not satisfied with the response from medical

staff.

      The plaintiff concluded, through self-diagnosis, that the

strain of moving his bowels during the period of constipation

caused him to develop hemorrhoids and an abdominal hernia.         The

plaintiff was seen by multiple medical staff members for his

various medical complaints, including P.A. McCrystal, Dr. Pillai

and Dr. O’Halloran.   The plaintiff denies that any staff member

examined his abdomen or diagnosed a hernia.


      3
       The facts are taken from the defendants’ Local Rule 56(a)
Statements and exhibits.




                                  3
     During the relevant period, P.A. McCrystal worked primarily

in the chronic disease care program at MacDougall.    The

plaintiff saw P.A. McCrystal in the chronic care clinic to

monitor his diabetes.    The plaintiff told P.A. McCrystal that he

was having problems with his abdomen.    P.A. McCrystal told the

plaintiff that he was seeing the plaintiff only for his diabetes

and said the plaintiff should address his abdominal complaints

with the doctor.   The plaintiff knows that P.A. McCrystal is not

a doctor or surgeon and does not know what treatment P.A.

McCrystal can provide.

     Dr. Pillai practiced medicine at MacDougall during the

relevant period.   The plaintiff estimates that he saw Dr. Pillai

between 12 and 15 times during the three-year period from the

end of 2012 through 2015.    The plaintiff has had the most

contact with Dr. Pillai.    The parties disagree whether Dr.

Pillai provided treatment for the plaintiff’s hernia.    In July

2013, Dr. O’Halloran provided the plaintiff an abdominal wrap or

binder.

     On April 25, 2014, Dr. Pillai submitted a request to the

Utilization Review Committee (“URC”) for a surgical consult for

the plaintiff.   Such a consultation cannot occur without URC

approval.   Dr. Wu, a URC member, denied the request.   A few days

later, Dr. Pillai assisted the plaintiff in appealing the

denial.   Dr. Mauer, another URC member, approved the request on

                                  4
appeal and the plaintiff was scheduled for a surgical consult.

     The consult with surgeon Dr. David Giles occurred in July

2014.     Dr. Giles later performed surgery on the plaintiff’s

abdominal hernia and his hemorrhoids.     The hemorrhoidectomy

occurred in October 2014, and the hernia surgery in September

2015.     Dr. Giles determined that the hemorrhoidectomy was a

priority and scheduled the order of the procedures.

     H.S.A. Lightner was not the director of health services.

She did not practice medicine and did not treat patients.     She

did not supervise the URC and could not approve surgeries or

surgical consultations.

III. DISCUSSION

     The defendants move for summary judgment on four grounds:

(1) any claims based on conduct occurring before May 2, 2013,

are barred by the statute of limitations; (2) the defendants

were not deliberately indifferent to the plaintiff’s medical

needs; (3) even if the plaintiff’s constitutional rights were

violated, the defendants are protected by qualified immunity;

and (4) the request for injunctive relief should be dismissed.

     A.      Statute of Limitations

     The defendants first argue that some of the plaintiff’s

claims are time-barred.     In Connecticut, the applicable statute

of limitations for a claim under 42 U.S.C. § 1983 is found in

Conn. Gen. Stat. § 52-577, which provides that “[n]o action

                                      5
founded upon a tort shall be brought but within three years from

the date of the act or omission complained of.”    Lounsbury v.

Jefferies, 25 F.3d 131, 133 (2d Cir. 1994).

      The plaintiff first referenced these claims in Harnage v.

Woo, No. 3:16-cv-675(AWT), filed on May 2, 2016.    The court

dismissed Harnage v. Woo for improper joinder of claims and

afforded the plaintiff an opportunity to refile his claims in

separate cases.   See Harnage v. Woo, id. (Initial Review Order,

ECF No. 8, filed September 1, 2016, at 11-13).    The plaintiff

filed this action in response to that order.   Thus, although the

court assumed that the plaintiff would immediately file the

separate actions as directed and not wait over five months to do

so, the court liberally construes the limitations period to

commence on May 2, 2013, three years before the plaintiff filed

the prior action.   See Harnage v. Giles, No. 3:17-cv-285(AWT)

(D. Conn.) (Ruling on Motion to Dismiss, ECF No. 8, at 7-8)

(similarly extending limitations period).

      The plaintiff stated in his deposition that he first

noticed the hernia in October 2012, when it appeared as a small

blister on his skin.   Deposition Tr., Pl.’s Mem. Ex. 2A, ECF No.

117-3 at 46.   He states in his affidavit, however, that he first

noticed the hernia in May 2013.   Pl.’s Aff., ECF No. 117-2, ¶

26.   As the plaintiff has submitted no objective evidence

showing that he sought treatment for the hernia prior to May

                                  6
2013, the court considers the plaintiff’s claims as falling

within the limitations period.   Therefore, the request to

dismiss any claims as time-barred is being denied.

     B.   Deliberate Indifference to a Serious Medical Need

     The defendants argue that the plaintiff has not

demonstrated the existence of a genuine issue of material fact

as to whether they were deliberately indifferent to his hernia.

     The Supreme Court has held that deliberate indifference to

a convicted prisoner’s serious medical needs can constitute

cruel and unusual punishment in violation of the Eighth

Amendment.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).     A

claim of deliberate indifference to serious medical needs has

both an objective and a subjective component.   See Salahuddin v.

Goord, 467 F.3d 263, 279–80 (2d Cir. 2006).

     Under the objective component of the test, the alleged

deprivation of medical care must be “sufficiently serious.”      See

Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127,

138 (2d Cir. 2013) (quoting Salahuddin, 467 F.3d at 279).    A

“sufficiently serious” deprivation can exist if the plaintiff

suffers from an urgent medical condition that can cause death,

degeneration, or extreme or chronic pain and that significantly

affects daily activities.   See Brock v. Wright, 315 F.3d 158,

162–63 (2d Cir. 2003); Chance v. Armstrong, 143 F.3d 698, 702,

703 (2d Cir. 1998).

                                 7
     A medical condition may not be serious initially, but may

become serious because it is degenerative and, if left untreated

or neglected for a long period of time, will “result in further

significant injury or the unnecessary and wanton infliction of

pain.”   Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir.

2000).   The Second Circuit has identified several factors that

are “highly relevant” to the question of whether a medical

condition is sufficiently serious, including “an injury that a

reasonable doctor or patient would find important and worthy of

comment or treatment; the presence of a medical condition that

significantly affects an individual’s daily activities; or the

existence of chronic and substantial pain.”    Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998).

     Where, as here, the plaintiff complains about a delay in

treatment, the court must focus on the effect of the delay

rather than the underlying medical condition.    See Smith v.

Carpenter, 316 F.3d 178, 186 (2d Cir. 2003); see also Cruz-Droz

v. Marquis, No. 3:17-cv-1291(MPS), 2018 WL 1368907, at *4 (D.

Conn. Mar. 16, 2018) (if claim is for temporary delay in

otherwise adequate treatment, court focuses on delay rather than

underlying medical need).   The Second Circuit has held that a

delay in treatment constitutes deliberate indifference where

prison officials “ignored a life-threatening and fast-

degenerating” condition for three days, Liscio v. Warren, 901

                                 8
F.2d 274, 277 (2d Cir. 1990), or delayed needed major surgery

for over two years.    Hathaway v. Coughlin, 841 F.2d 48, 50-51

(2d Cir. 1988).    The court considers the reason for the delay

and whether the delay worsened the prisoner’s condition.        Smith,

316 F.3d at 187.    “[I]n most cases, the actual medical

consequences that flow from the alleged denial of care will be

highly relevant to the question of whether the denial of

treatment subjected the prisoner to a significant risk of

serious harm.”    Id. (citations omitted).

     The subjective component requires that the defendant prison

official must have been actually aware of a substantial risk

that the plaintiff would suffer serious harm as a result of his

or her actions or inactions and have disregarded that risk.       See

Salahuddin, 467 F.3d at 2799-80.       The fact that a prison

official or employee “failed to alleviate a significant risk

that he should have perceived, but did not” does not constitute

deliberate indifference.    See Farmer v. Brennan, 511 U.S. 825,

838 (1994).

     A showing of negligence or medical malpractice does not

support an Eighth Amendment claim, unless it involves culpable

recklessness.    See Hernandez v. Keane, 341 F.3d 137, 144 (2d

Cir. 2003).   Thus, “not every lapse in prison medical care will

rise to the level of a constitutional violation.”       See Smith,

316 F.3d at 184.    In certain situations, however, “instances of

                                   9
medical malpractice may rise to the level of deliberate

indifference[,] namely, when the malpractice involves culpable

recklessness, i.e., an act or a failure to act by the prison

doctor that evinces a conscious disregard of a substantial risk

of serious harm.”   Hathaway v. Coughlin, 99 F.3d 550, 553 (2d

Cir. 1996) (internal quotation marks and citation omitted).

     With respect to the first component of the deliberate

indifference test, although the defendants state that they do

not concede that the plaintiff has satisfied his burden of

demonstrating a sufficiently serious medical need, they have

chosen to address only the subjective component of the test.

See Def’s Mem., ECF No. 63-1, at 13-14.

     In delay of treatment claims, the focus is on the reason

for the delay and whether the delay worsened the plaintiff’s

condition.   Smith, 316 F.3d at 186.   “[I]n most cases, the

actual medical consequences that flow from the alleged denial of

care will be highly relevant to the question of whether the

denial of treatment subjected the prisoner to a significant risk

of serious harm.”   Id. at 187 (citations omitted).

     The plaintiff states in his affidavit that the hernia grew

progressively larger over time. It initially appeared as a small

blister with no protrusion and grew until the protrusion was the

size of a small loaf of bread.   The plaintiff experienced severe

pain after eating and had to push the protrusion back into his

                                 10
abdomen to obtain temporary relief from the pain.      See Pl.’s

Aff., ECF No. 117-2, ¶¶ 26, 29-34.      Clearly the delay in

treatment worsened the plaintiff’s condition.      As the defendants

provide no evidence to the contrary, the court assumes for

purposes of the instant motion that the plaintiff’s hernia

constitutes a serious medical need.

            1.   P.A. McCrystal

     The defendants contend that the plaintiff misunderstands

P.A. McCrystal’s role and assumed that he was in a position to

provide treatment for the plaintiff’s hernia.      They argue that

P.A. McCrystal was entitled to rely on Dr. Pillai and other

doctors to provide the plaintiff’s primary medical care.

     P.A. McCrystal was treating the plaintiff in the chronic

case clinic during the relevant period.      He told the plaintiff

that he was treating him at the clinic only for diabetes and

told the plaintiff to seek treatment for his hernia from the

doctor.    The plaintiff contends that P.A. McCrystal should have

treated all his complaints.    The chronic care clinic, however,

is intended to treat conditions such as diabetes, hypertension,

and pulmonary conditions.    Department of Correction

Administrative Directive 8.1, Section 6(M),

https://portal.ct.gov/DOC/AD/AD-Chapter-8 (last visited Jan. 15,

2019).    Primary care is provided through the sick call

procedure.    Id., Section 6(A).

                                   11
     The plaintiff concedes that he saw Dr. Pillai 12 to 15

times during the relevant period.      He also saw Dr. O’Halloran.

As the plaintiff was seeing these doctors for primary care, P.A.

McCrystal’s direction that the plaintiff should raise his

concerns about his hernia with his primary care providers does

not evidence an understanding of and disregard for a substantial

risk that the plaintiff would suffer serious harm if P.A.

McCrystal did not treat his hernia.

     The plaintiff also contends that P.A. McCrystal failed to

note the problem with his abdomen on the clinic treatment

reports.   The plaintiff submits eight reports completed or

approved by P.A. McCrystal, dating from April 22, 2013 through

August 5, 2015, all of which note no abdominal issues or leave

the box empty.   Two reports note complaints of hemorrhoids.    See

Pl.’s Mem. Ex. 7, ECF No. 117-8.      The July 22, 2013 report noted

an abdominal hernia but checked the box indicating a normal

abdomen.   Id. at 11.   The ninth report, completed on November 5,

2015, indicated an abdomen that was not normal because of a

healing surgical scar.   Id. at 3.    While the reports include a

section for the results of a physical examination, the plaintiff

provides no evidence that the reports were used for anything

other than a record of the plaintiff’s diabetes.     For example,

the plaintiff presents no evidence suggesting that his primary

care providers declined treatment based on these reports.     The

                                 12
court concludes that any failure to conduct a full physical

examination and accurately report the results on the form

constitutes, at most, negligence which is not cognizable under

section 1983.

     Finally, the plaintiff stated in his deposition that P.A.

McCrystal said he would put the plaintiff in for a doctor’s

appointment. The plaintiff submitted medical records showing

that, on January 22, 2014, P.A. McCrystal noted that he saw and

examined the plaintiff in the clinic and requested a doctor

appointment in response to the plaintiff’s complaints that the

medical unit was not helping with his hemorrhoid issue.       ECF No.

117-6 at 7.     Thus, P.A. McCrystal appears to have done what he

said he would do.    Moreover, as the plaintiff’s hemorrhoids are

not at issue in this case, this allegation is not material to

the sole remaining claim in this case.

     Therefore, the defendants’ motion is being granted as to

the deliberate indifference claim against P.A. McCrystal.

           2.     H.S.A. Lightner

     The plaintiff contends that, as the director of health

services, H.S.A. Lightner should have ordered the doctor to

examine and treat him and should have requested a surgical

consult.   See ECF No. 117-3 at 67.      However, H.S.A. Lightner is

not the director of health services and has no authority to

order the doctors’ actions or request consultative services.

                                    13
See Lightner Decl., Defs.’ Mem. Ex. 6, ECF No. 63-8, ¶¶ 3-9.

The plaintiff concedes in his Local Rule 56(a)2 Statement that

H.S.A. Lightner is not the director of health services.      See ECF

No. 118, ¶ 21.

     The plaintiff also submits a copy of the UConn Health

Correctional Managed Health Care Policy and Procedures

describing the responsibilities of the Facility Based

Utilization Review Case Manager.      See ECF No. 117-5 at 11-20.

However, he submits no evidence that H.S.A. Lightner occupied

that position.   Thus, there is no evidence that she had those

responsibilities.

     When asked during his deposition to explain his claim

against H.S.A. Lightner, the plaintiff stated that, although

H.S.A. Lightner responded to his written requests, she did not

follow-up and ensure that he was receiving proper treatment. See

ECF No. 117-3 at 68, ll. 7-15.   The plaintiff also stated that

he kept all responses from H.S.A. Lightner.

          Do you remember how many responses you received
     from her?
     A.   I do not.
     Q.   Do you think it was more than 10?
     A.   I do not recall.
     Q.   Okay. Did you save them all?
     A.   I save everything.
     Q.   And obviously when I say “responses.” I mean
     written responses.
     A.   I save everything.

ECF No. 117-3 at 57, ll. 2-11.   The plaintiff submits only three


                                 14
responses signed by H.S.A. Lightner, all of which were submitted

after the plaintiff was approved for the surgical consult and

hernia surgery.    On November 5, 2014, the plaintiff submitted an

Inmate Request Form to H.S.A. Lightner complaining that P.A.

McCrystal had told him that he was in the clinic to treat the

plaintiff only for his diabetes and would not look at his file

to address issues unrelated to diabetes.       H.S.A. Lightner

responded that the plaintiff had been seen and evaluated by the

doctor on December 22, 2014.       She assumed that at the doctor

visit, the plaintiff would have had an opportunity to address

his issues.   ECF No. 117-7 at 6.

     The plaintiff submitted a second request to H.S.A.

Lightner, as the Director of Medical Services, on January 8,

2015.   The plaintiff complained that his hernia surgery had not

been scheduled and the area was sore and painful.      H.S.A.

Lightner referred the plaintiff to sick call to have his medical

needs addressed.    See id. at 28.

     The plaintiff submitted the third request to H.S.A.

Lightner on October 12, 2015, after his hernia surgery, seeking

an accommodation regarding handcuffing during transport.         H.S.A.

Lightner consulted the doctor and obtained an accommodation for

the plaintiff.    See id. at 27.    The plaintiff’s medical records

confirm that, in October 2015, in response to an ADA request

submitted by the plaintiff, H.S.A. Lightner consulted the on-

                                    15
call doctor and obtained a new order regarding alternative

handcuffing for one week.     See ECF No. 117-6 at 10.

     Although the plaintiff submitted copies of other requests,

none of them were addressed to or responded to by H.S.A.

Lightner.    The plaintiff has submitted no objective evidence

showing that he informed H.S.A. Lightner of his medical concerns

at any time before he was scheduled for the surgical consult and

surgical procedures.    Thus, there is no evidence showing that

H.S.A. Lightner was aware of and disregarded a serious risk to

the plaintiff’s health before he was scheduled for the surgical

consult.    Considering the plaintiff’s deposition testimony that

he saves everything and the lack of any objective evidence that

H.S.A. Lightner received and responded to any requests regarding

treatment for the hernia prior to approval of the URC request,

the plaintiff’s general statements that he complained to her are

insufficient to create a genuine issue of material fact

regarding the subjective component of the deliberate

indifference test.

     Therefore, the motion for summary judgment is being granted

as to the claim against H.S.A. Lightner.

            3.   Dr. Pillai

     The plaintiff argues that Dr. Pillai should have listened

to his complaints, examined his abdomen, and treated him sooner.

See ECF No. 117-3 at 66.      The defendants contend that Dr. Pillai

                                   16
had no subjective knowledge of a serious medical need and the

plaintiff merely disagrees with the treatment that was provided.

     The plaintiff submits medical records showing that, on May

13, 2013, he complained of a protrusion in his stomach.      The

nurse noted a little swelling and referred the plaintiff’s chart

to the doctor.    See ECF No. 117-6 at 3.   The plaintiff requested

a doctor visit for his hernia on May 28, 2013.     His chart was

again referred to the doctor for review.     See id. at 2.   On July

12, 2013, Dr. O’Halloran noted a small midline abdominal hernia

and prescribed an abdominal binder.    See id. at 9.    On September

12, 2013, Dr. O’Halloran again noted a midline abdominal hernia.

See id. at 8.    The plaintiff was again seen in the medical unit

for his hernia on November 8, 2013.    He reported that the hernia

had grown and complained of discomfort.     See id.   On December

12, 2013, the plaintiff asked to see a doctor about his

worsening hemorrhoids and his hernia.    See id. at 7.    Dr. Pillai

examined the plaintiff on April 25, 2014 in response to his

administrative remedy request and requested a surgical consult

for hemorrhoids and the hernia.    See ECF No. 117-7 at 17-18; ECF

No. 117-9 at 5.    Following the surgical consult, the surgeon

determined the order and scheduling of the surgeries.      Dr.

Pillai was not involved in those decisions.

     Dr. Pillai states in his declaration:

     Regarding plaintiff’s abdominal hernia, including

                                  17
     discomfort and pain related to that condition,
     throughout the period ranging from 2013 through 2015 I
     believed that care regarding or impacting Harnage’s
     abdominal hernia was medically appropriate, especially
     considering the risks that come with surgery, the
     possibility that surgery would not be necessary,
     plaintiff’s other medical concerns, medication that
     could alleviate or reduce discomfort or pain
     (including Motrin, Tylenol, Ibuprofen, and Neurontin),
     and the abdominal wrap provided by Dr. O’Halloran in
     July 2013.

Pillai Decl., Defs.’ Mem. Ex. 4, ECF No. 63-6, ¶ 12.    The

plaintiff stated in his deposition that, every time he saw Dr.

Pillai, he tried to go through his entire list of medical

complaints.   Dr. Pillai would entertain only a few at any visit.

See ECF No. 117-3 at 61-62.

     The plaintiff states that Dr. Pillai examined his abdomen

for the first time at the April 2014 appointment when he

submitted the URC request for surgical consult.    Pl.’s Aff,

Pl.’s Mem. Ex. 1, ECF No. 117-2, ¶¶ 140-43.   The medical records

submitted by the plaintiff, which do not include any record of

an examination of the plaintiff’s abdomen by Dr. Pillai, support

this assertion.

     Considering Dr. Pillai’s declaration, his actions could be

considered negligence in the form of medical malpractice.     As

explained above, however, malpractice can rise to the level of

deliberate indifference if the doctor’s actions show a conscious

disregard of a substantial risk of serious harm.    The evidence

submitted by the plaintiff regarding his repeated complaints

                                18
about the pain and worsening condition of his hernia and Dr.

Pillai’s conclusion that the plaintiff was being treated

properly without any examination create an issue of fact as to

whether Dr. Pillai consciously disregarded a substantial risk of

serious harm.

     The defendants characterize the plaintiff’s claim as a

disagreement over treatment.   Inmates do not have a

constitutional right to their treatment of choice.     Dean v.

Coughlin, 804 F.2d 207, 215 (2d Cir. 1986).   Mere disagreement

with prison doctors about what treatment is appropriate will not

rise to the level of an Eighth Amendment violation so long as

the treatment provided is adequate.   Chance, 143 F.3d at 703;

see also Hernandez, 341 F.3d at 146-47 (summary judgment

appropriate where deliberate indifference claim based on delay

in providing risky treatment).

     The judgment of prison doctors is presumed valid unless the

prisoner provides evidence that the decision was “such a

substantial departure from accepted professional judgment,

practice or standards as to demonstrate that the person

responsible actually did not base the decision on such

judgment.”   Nails v. Laplante, 596 F. Supp. 2d 475, 480 (D.

Conn. 2009) (quoting White v. Napoleon, 897 F.2d 103, 113 (3d

Cir. 1990))(internal quotation marks omitted).

     Here, the plaintiff argues that no treatment was provided;

                                 19
Dr. Pillai did not examine his abdomen until April 2014.    In his

declaration, Dr. Pillai claims that he believed that the

conservative treatment, including the abdominal wrap, was

appropriate.   That wrap was provided in July 2013 by another

doctor.   Dr. Pillai does not aver that he inquired or examined

the plaintiff to ensure that the abdominal wrap was effective or

determine whether any other treatment was required.    Absent

evidence that Dr. Pillai undertook some examination or provided

some treatment to support his medical judgment, the court cannot

determine whether Dr. Pillai acted in accordance with accepted

professional standards.   Thus, the court cannot conclude that

the claim is merely a disagreement over treatment.

     Finally, the defendants contend that the plaintiff has not

disclosed an expert witness to testify that Dr. Pillai’s actions

caused the plaintiff’s injuries.     Specifically, the defendants

argue that the plaintiff has not established through expert

testimony that absent Dr. Pillai’s inaction, he would have

obtained treatment sooner or quantified any harm caused by the

delay.

     The plaintiff is asserting a claim for deliberate

indifference to serious medical needs, not medical malpractice.

His argument is based on the lack of treatment; he argues that

Dr. Pillai failed to examine his abdomen and seek a surgical

consultation for over a year despite his many complaints.    Thus,

                                20
as the quality of the plaintiff’s medical care is not the

primary issue, no expert testimony is required.    See Griffith v.

Hofmann, No. 2:05CV126, 2008 WL 4682690, at *8 (D. Vt. Oct. 21,

2008).

     Therefore, defendants’ motion is being denied as to the

claim against Dr. Pillai.

     C.     Qualified Immunity

     The defendants argue that they are protected by qualified

immunity.    Qualified immunity “protects government officials

‘from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’”    Pearson

v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).    Qualified immunity

“affords government officials ‘breathing room’ to make

reasonable—even if sometimes mistaken—decisions.”    Distiso v.

Cook, 691 F.3d 226, 240 (2d Cir. 2012) (quoting Messerschmidt v.

Millender, 565 U.S. 535, 553 (2012)).    “The qualified immunity

standard is ‘forgiving’ and ‘protects all but the plainly

incompetent or those who knowingly violate the law.’”    Grice v.

McVeigh, 873 F.3d 162, 166 (2d Cir. 2017) (quoting Amore v.

Novarro, 624 F.3d 522, 530 (2d Cir. 2010)).

     Qualified immunity should be denied to an official only if

(1) the facts alleged or shown by the plaintiff state a

                                 21
violation of a statutory or constitutional right by the official

and (2) the right was clearly established at the time of the

challenged conduct.    See Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (citation omitted).    The district court has the

discretion to determine, in light of the particular

circumstances surrounding the case, which of the two prongs of

the qualified immunity standard to address first.    See Johnson

v. Perry, 859 F.3d 156, 170 (2d Cir. 2017) (quoting Pearson, 555

U.S. at 236).

     The plaintiff has a constitutional right to medical

treatment for a serious medical need.    Under the second prong of

the test, that right is clearly established if, “at the time of

the challenged conduct ... every ‘reasonable official would have

understood that what he is doing violates that right.’”     al-

Kidd, 563 U.S. at 731 (quoting Anderson v. Creighton, 483 U.S.

635, 640 (1987)).    There is no requirement that a case which is

directly on point have been decided, “but existing precedent

must have placed the statutory or constitutional question beyond

debate.”   Id.   “[A] broad general proposition” does not

constitute a clearly established right.    Reichle v. Howards, 566

U.S. 658, 665 (2012).    The constitutional right allegedly

violated must be established “in a ‘particularized’ sense so

that the ‘contours’ of the right are clear to a reasonable

official.”   Id. (quoting Anderson, 483 U.S. at 640).   Recently,

                                 22
the Supreme Court addressed the issue of qualified immunity and

stated that “it is again necessary to reiterate the longstanding

principle that ‘clearly established law’ should not be defined

‘at a high level of generality.’”   White v. Pauly, ___ U.S. ___,

137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563 U.S. at 742);

see also City of Escondido v. Emmons, ___ U.S. ___, 2019 WL

113027, at *2 (Jan. 7, 2019) (“Under our cases, the clearly

established right must be defined with specificity.   ‘This Court

has repeatedly told courts … not to define clearly established

law at a low level of generality.’” (quoting Kisela v. Hughes,

584 U.S. ___, 138 S. Ct. 1148, 1152 (2018) (per curiam))).    “As

this Court explained decades ago, the clearly established law

must be ‘particularized’ to the facts of the case.”   White, 137

S. Ct. at 552 (citing Anderson, 483 U.S. at 640).   The legal

principle at issue must clearly prohibit the officer’s conduct

in the particular circumstances before him.   District of

Columbia v. Wesby, ___ U.S. ___, ___, 138 S. Ct. 577, 590

(2018).

     The defendants contend that the plaintiff’s right to

medical care for his hernia was not clearly established because

there are no Supreme Court or Second Circuit cases holding that

he had a right to treatment under the facts in this case.    Thus,

no defendant would have understood that his or her actions

violated that right.

                               23
     There are no cases considering the obligation of a

treatment provider in a specialty clinic with respect to medical

complaints for conditions that are not treated in that clinic.

Thus, P.A. McCrystal would not have understood that referring

the plaintiff to the doctor the plaintiff saw through the sick

call procedures for other issues violated the plaintiff’s

constitutional rights.   In addition, the court has concluded

that the plaintiff failed to present evidence showing that

H.S.A. Lightner was on notice of his claims at any time prior to

approval of the surgical consult.    Absent evidence of such

knowledge, there is no basis for her to understand that her

actions violated the plaintiff’s constitutional rights.    Thus,

P.A. McCrystal and H.S.A. Lightner also would be protected by

qualified immunity.

     With respect to the claim against Dr. Pillai, the

defendants argue that there is no precedent from the Supreme

Court or the Second Circuit addressing treatment of an abdominal

hernia, which is at issue in this case.    The plaintiff contends

that a case involving an abdominal hernia is not required when

the claim asserted is for lack of any treatment rather than a

disagreement about the conservative treatment.   The court agrees

that the denial of treatment for a serious medical need is a

constitutional violation regardless of the nature of the serious

medical need.   Thus, the motion for summary judgment on the

                                24
ground that Dr. Pillai is protected by qualified immunity is

being denied.

     D.    Request for Injunctive Relief

     Finally, the defendants contend that the plaintiff’s

requested injunctive relief is barred by 18 U.S.C. § 3626.     The

plaintiff includes the following request in the prayer for

relief in his amended complaint: “An order of injunctive relief

commanding the defendants to institute better practices,

policies, and procedures for receiving, documenting, and

recording, handling and monitoring the receipt and responses to

inmate requests and Health Services Reviews for inmate medical

needs.”   Am. Compl., ECF No. 23 at 11, ¶ 58(c).

     Section 3626(a)(1)(A) provides:

           Prospective relief in any civil action with
           respect to prison conditions shall extend no
           further than necessary to correct the violation
           of the Federal right of a particular plaintiff or
           plaintiffs. The court shall not grant or approve
           any prospective relief unless the court finds
           that such relief is narrowly drawn, extends no
           further than necessary to correct the violation
           of the Federal right, and is the least intrusive
           means necessary to correct the violation of the
           Federal right. The court shall give substantial
           weight to any adverse impact on public safety or
           the operation of a criminal justice system caused
           by the relief.

     The plaintiff seeks a complete revision of procedures

applied at MacDougall relating to medical requests and

grievances of all inmates in the facility.   However, this relief


                                25
relates only to the claim against one defendant, H.S.A.

Lightner.     As the plaintiff as presented no evidence showing

that H.S.A. Lightner was aware of his complaints prior to the

URC approval, this request is not narrowly tailored.     In

addition, the requested relief will adversely impact the

operation of the correctional facility.

     Therefore, the defendants’ motion for summary judgment is

being granted as to the request for injunctive relief.

  IV.   CONCLUSION

     The defendants’ motion for summary judgment [ECF No. 63] is

hereby GRANTED in part and DENIED in part.    The motion is

granted as to the claims against defendants H.S.A. Lightner and

P.A. McCrystal and the request for injunctive relief, and it is

denied as to the claim against Dr. Pillai.    The case will

proceed to trial on the claim for damages against Dr. Pillai for

deliberate indifference to the plaintiff’s need for treatment of

his hernia.

     It is so ordered.

     Signed this 24th day of January 2019 at Hartford,

Connecticut.



                                 __________/s/AWT_____________
                                       Alvin W. Thompson
                                 United States District Judge



                                  26
